IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 02-30083
                               Summary Calendar


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

TROY TENNESSEE,

                                               Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                        USDC No. 01-CR-131-All-J
                          --------------------
                             October 4, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel for Troy Tennessee, has

requested leave to withdraw as counsel and has filed a brief in

accordance     with   Anders    v.   California,    386   U.S.   738   (1967).

Tennessee has filed a pro se response.             As part of his response,

Tennessee raises a claim of ineffective assistance of counsel.

Tennessee argues that his counsel was ineffective for failing to

introduce medical records in support of his claim of diminished

mental capacity.       Claims of ineffective assistance of counsel

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30083
                                  -2-

generally may not be raised on direct appeal unless they were

raised in the district court.   See United States v. Rivas, 157 F.3d

364, 369 (5th Cir. 1998).    Because Tennessee failed to raise this

claim in the district court, the record on appeal is insufficient

to evaluate the merits of his claim.    See United States v. Haese,

162 F.3d 359, 363 (5th Cir. 1998)(ineffective-assistance claims

normally raised in a 28 U.S.C. § 2255 motion).

     Our independent review of the record, counsel’s brief, and

Tennessee’s    response     discloses   no   non-frivolous   issue.

Accordingly, counsel’s motion to withdraw is GRANTED.    Counsel is

excused from further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.